Citation Nr: 0502039	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, to include 
depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) for additional development and readjudication 
regarding the issue of entitlement to service connection for 
an acquired psychiatric disorder.  In August 2004, the RO 
issued a supplemental statement of the case, and the case was 
returned to the Board for further appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In the June 2003 remand, the Board requested that the VA 
examiner who had evaluated the veteran in July 2002 clarify 
his opinion regarding the etiology of the veteran's 
psychiatric disorder.  The examiner was asked to provide a 
complete rationale for any opinion expressed.  In May 2004, 
the VA examiner in question provided a statement in response 
to the Board's remand request.  The Board finds that the May 
2004 statement submitted by the VA examiner did not contain a 
complete rationale for the opinion reached, and that it posed 
additional questions pertaining to the etiology of the 
veteran's psychiatric disorder.  

The Board is constrained by CAVC precedent from proceeding 
without having followed all of it's own directives.  38 
C.F.R. § 19.31 (2003); Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the Board is compelled to remand the 
matter for additional development, to include an additional 
medical examination for the purpose of addressing the 
questions previously and newly posed.  

Specifically, the Board notes that the evidence of record, 
including the May 2004 medical opinion noted above, has 
placed into question the possibility that the veteran's 
psychiatric disorder pre-existed service (with an onset 
opined to have been at the age of 12 years).  Given that 
possibility, additional laws and regulations need to be 
considered.  

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

It is noted, however, that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-03.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-03, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

As noted above, there has been placed into evidence the 
possibility that the veteran's psychiatric disorder pre-
existed service.  Neither the Board nor the RO have 
determined whether there is clear and unmistakable evidence 
that any currently diagnosed psychiatric disorder preexisted 
the appellant's entry into active military service.  It has 
also not been determined whether, if any current psychiatric 
disorder did preexist service, there is clear and 
unmistakable evidence that the pre-existing psychiatric 
disorder was not aggravated to a permanent degree in service 
beyond that which would be due to the natural progression of 
the disease.  These are medical questions that require the 
input of a medical professional in the proper adjudication of 
the veteran's claim.  Consequently, additional medical 
examination is required in order that the Board's decision be 
a fully informed one.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should schedule the 
veteran for a psychiatric examination by a 
psychiatric examiner who has not 
previously examined him to determine the 
nature, onset date, and etiology of any 
current psychiatric disorder(s) found on 
examination.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.

The examiner must annotate the report that 
the claims file was in fact reviewed in 
conjunction with the examination.  
Additional examination of the veteran is 
at the option of the examiner, and if such 
is the case, any indicated special tests, 
to should be undertaken.  The examiner 
must fully address the following medical 
issue:

The examiner should offer an opinion as 
to whether it is likely, unlikely, at 
least as likely as not (examiner to 
choose one) that the onset of any current 
psychiatric disorder(s) is/are 
attributable to the veteran's period of 
military service.

The examiner should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a.)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
psychiatric disorder(s), can it be 
concluded with clear and 
unmistakable certainty that any 
currently diagnosed psychiatric 
disorder(s) preexisted the 
appellant's entry into active 
military service in June 1963?  

(b.)  If any current psychiatric 
disorder(s) did clearly and 
unmistakably preexist service, can 
it be concluded with clear and 
unmistakable certainty that the pre-
existing psychiatric disorder(s) 
was/were not aggravated to a 
permanent degree in service beyond 
that which would be due to the 
natural progression of the 
disease(s)?  

Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Upon receipt of the VA examination 
report, the VBA AMC should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the VBA AMC 
should return the report to the VA 
examiner for corrections or additions.

The Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
consider all of the evidence of record and 
readjudicate the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  In that 
regard, a threshold determination must be 
made as to whether a diagnosed psychiatric 
disorder(s) pre-existed service, and if 
so, whether any such psychiatric 
disorder(s) was/were aggravated by 
service.  The holdings in Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOGCPREC 3-03 should be specifically 
considered in that threshold 
determination.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC case 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


